PER CURIAM.
Appellant challenges his judgment and sentence for armed burglary of a structure. We affirm appellant’s conviction without discussion. However, because the offense occurred on January 24, 1996, and appellant’s sentence was imposed pursuant to the 1995 sentencing guidelines, we remand this case to the trial court for reconsideration of his sentence. See Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
Affirmed; remanded for reconsideration.
CAMPBELL, A.C.J., and THREADGILL and STRINGER, JJ„ Concur.